Citation Nr: 0710365	
Decision Date: 04/10/07    Archive Date: 04/16/07

DOCKET NO.  04-05 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE
  
Entitlement to an increased initial disability rating in 
excess of 20 percent for neurological manifestations of the 
left lower extremity associated with the veteran's service-
connected herniated nucleus pulposus of L5-S1, postoperative.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from April 1972 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

In June 2005, the Board remanded this matter for additional 
procedural and evidentiary development. 


FINDINGS OF FACT

Neurological manifestations of the left lower extremity 
associated with the veteran's service-connected herniated 
nucleus pulposus of L5-S1, postoperative, include complaints 
of radiating pain, tingling, and numbness, a slight reduction 
of strength, and no objective evidence of muscle atrophy.  
This condition is not productive of moderately severe 
incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent 
for neurological manifestations of the left lower extremity 
associated with the veteran's service-connected herniated 
nucleus pulposus of L5-S1, postoperative, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letters in 
August 2003, in July 2005, and in September 2005, as well as 
other letters, the statement of the case, and supplemental 
statements of the case, advised the veteran of the foregoing 
elements of the notice requirements.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by issuance of a fully compliant 
notification followed by a re-adjudication of the claim); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, 
the Board finds that the content requirements of the notice 
VA is to provide have been met.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
subsequently provided to the appellant fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify, and the appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, to respond to VA notices, 
and otherwise afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Moreover, the veteran has been provided 
with multiple VA examinations during the course of this 
appeal.  Finally, there is no indication in the record that 
additional evidence relevant to the issues being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is 
no indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure 
is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In its Informal Hearing Presentation, filed in February 2007, 
the veteran's representative argues that the RO failed to 
comply with the examination requirements laid out in the 
Board's June 2005 remand. See Stegall v. West, 11 Vet. App. 
268 (1998).  The Board, however, finds that the July 2006 VA 
examination for neurological disorders and the August 2006 VA 
examination for the spine, when considered together, clearly 
satisfy these directives.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the service-connected disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In June 2003, the veteran filed his present claim seeking an 
increased disability rating for his service-connected low 
back disorder.  In September 2003, the RO issued a rating 
decision which denied an increased disability rating in 
excess of 40 percent for the veteran's service-connected 
herniated nucleus pulposus, L5-S1, postoperative.  The RO's 
decision also granted service connection for neurological 
manifestations of the low back disorder, left lower 
extremity, and assigned thereto an initial disability rating 
of 20 percent, effective from June 16, 2003.  The veteran 
timely appealed this decision seeking higher disability 
ratings for each condition.

In June 2005, the Board issued a decision which denied an 
increased disability rating in excess of 40 percent for the 
veteran's service-connected herniated nucleus pulposus of L5-
S1, postoperative.  The Board then remanded the issue of an 
increased initial disability rating in excess of 20 percent 
for neurological manifestations of the left lower extremity 
associated with the veteran's service-connected herniated 
nucleus pulposus of L5-S1, postoperative.  Following 
completion of the requested development, the RO issued a 
supplemental statement of the case in October 2006.

A 20 percent initial disability rating for neurological 
manifestations of the left lower extremity associated with 
his service-connected herniated nucleus pulposus of L5-S1, 
postoperative, has been assigned under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8520.  Pursuant to 
Diagnostic Code 8520, a 20 percent disability evaluation is 
warranted when there is moderate incomplete paralysis of the 
sciatic nerve.  The next higher rating, 40 percent, is 
warranted when there is moderately severe incomplete 
paralysis of the sciatic nerve.  For severe incomplete 
paralysis of the sciatic nerve, with marked muscular atrophy, 
a 60 percent evaluation is warranted.  Complete paralysis of 
the sciatic nerve produces the foot dangling and dropping, no 
active movement possible of muscles below the knee, flexion 
of the knee is either lost or very weakened, and warrants an 
80 percent evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

In August 2003, a VA examination of the spine was conducted.  
The report noted the veteran's history of an inservice low 
back injury, which has since required a laminectomy in 1973, 
and again in 1988.  The report noted the veteran's current 
complaints of low back pain.  He also reported pain which 
extends down the left lower extremity to the outside of the 
leg and foot, as well as numbness and weakness in the same 
area.  The veteran indicated that he is unable to work or do 
any activities when the pain is severe.  The report noted 
that the veteran was currently working at the post office, 
and that he walked approximately one to two miles per day.  
Neurological examination revealed mildly diminished pinprick 
sensation at the medial calf and lateral foot on the left 
lower extremity.  Motor examination of both lower extremities 
revealed no atrophy, symmetric circumference, normal tone, 
and strength of +4/5.  Bilateral reflexes of the lower 
extremities were +1.  The report concluded with diagnoses of 
chronic low back pain, status post laminectomy, times two; 
and degenerative disc disease of thoracic and lumbar spine.

A private treatment report, dated in February 2004, was 
received from D. Piombi, D.C.  She indicated that the 
veteran's condition resulted in a moderately severe 
disability of the left sciatic nerve.  She reported that the 
veteran has marked muscular atrophy of the left gluteal 
musculature and left thigh, and that he failed both the left 
toe and heel walk orthopedic tests.  


An MRI of the lumbar spine, performed in December 2004, noted 
an impression of L5-S1 which is possibly indicative of 
minimal cicatrization of the post surgical change, also disc 
bulging with small protrusion particularly left-sided, highly 
suggested.

In August 2005, the veteran underwent a quantitative 
functional capacity evaluation.  The report noted a reduced 
range of motion in the veteran's lumbar spine.  The veteran 
was able to perform a one leg standing test of the left leg 
for 15 seconds with his eyes open, and 12 seconds with his 
eyes closed.  It also noted that he was able to performed 12 
repetitive squats.  In summary, the report noted that the 
findings were consistent with significant loss of 
function/impairment as well as disability/activity 
intolerance. The report also noted an inability to complete 
the repetitive squat test and one-leg standing test due to 
the pain and weakness experienced in the left leg.  

In July 2006, a VA examination for neurological disorders was 
conducted.  The VA examiner noted that the veteran's claims 
folder had been review.  The report noted the veteran's 
current complaints of residual weakness and numbness of the 
left lateral thigh and leg.  Physical examination revealed no 
weakness or atrophy.  Muscle tone was normal, and deep tendon 
reflexes were +2, bilaterally, reduced at the ankles.  
Sensory examination revealed reduced pinprick sensation of 
the left lateral leg, with the rest of the rest of the left 
leg normal to light touch and pin prick.  The report noted 
that the veteran's gait was unsteady and wide based.  He 
could walk on his toes and heels, but exhibited difficulty 
doing tandem walking.  The report concluded with a diagnosis 
of a history of back injury while in the service, status post 
two surgeries, with residual deficits and symptoms that are 
interfering with his activities of daily living.

In August 2006, a VA examination for the spine was conducted.  
The examination report noted that the veteran's medical 
records had been reviewed, and included a summary of the 
veteran's history of a low back disorder.  The report noted 
his current complaints of low back pain, which increases with 
prolonged standing or sitting.  He indicated that he avoids 
all spinal motions during times of a flare up.  The report 
noted that the veteran was able to walk unaided, and that he 
can walk for two to three blocks or for twenty minutes.  The 
report noted that he was currently working in the post office 
in a position which requires standing all day long.  The 
report noted that he has missed 30 days of work in the past 
year due to his low back pain.  Neurological examination 
revealed no deficits elicited to touch or pain in either 
lower extremity.  His gait was within normal limits, and he 
could walk on his toes and tandem walk.  The report noted 
that he could squat normally, that his lower extremities 
exhibited 5/5 strength, and that no signs of muscle atrophy 
were noticed.  Reflexes were 2+ at the ankles, bilaterally, 
and Laseque's sign was positive for both lower extremities.  
The report concluded with a diagnosis of chronic low back 
pain, status post laminectomy.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that a 
higher initial evaluation for the neurological manifestations 
of the left lower extremity associated with the service-
connected herniated nucleus pulposus of L5-S1, postoperative.  
The medical evidence of record does not show moderately 
severe incomplete paralysis of the sciatic nerve.  
Significant muscle atrophy of the left lower extremity is not 
shown.  Moreover, muscle strength testing has revealed only a 
slight limitation of function.  As such, the criteria for a 
40 percent disability evaluation for the neurological 
manifestations of the service-connected low back disorder 
have not been met.  Therefore, the Board finds that a higher 
initial evaluation is not warranted for the neurological 
manifestations of the left lower extremity associated with 
the service-connected herniated nucleus pulposus of L5-S1, 
postoperative.

Moreover, there are no identifiable periods of time, since 
the effective date of service connection, during which this 
condition has been more than 20 percent disabling, and thus 
higher "staged ratings" are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In reaching this decision, the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial evaluation in excess of 10 percent for 
neurological manifestations of the left lower extremity 
associated with the veteran's service-connected herniated 
nucleus pulposus of L5-S1, postoperative, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


